*61ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing.
By an amended information defendant was charged as a prior and a class X offender. On July 3, 1990, pursuant to a negotiated plea agreement, movent entered a plea of guilty to the class B felony of illegal sale of cocaine, § 195.211 RSMo Cum.Supp.1989. The court carefully and methodically conducted the plea hearing with the result that the record supports a finding the guilty plea was knowingly and voluntarily entered. The only claim of error does not dispute this finding. The court sentenced movant to ten years imprisonment as a minimum term, rather than a class X offender, to be served concurrent to movant’s existing eight year sentence.
Movant is not entitled to relief. The findings and conclusions of the motion court are supported by the record, hence, not clearly erroneous. An extended opinion would have no precedential value. Judgment is affirmed in accordance with Rule 84.16(b).